DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 5 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 5, the phrase “between the second conductor and the second” in lines 4-5 lacks clarity.  Appropriate correction is required.  For the purpose of examination, said phrase is interpreted as implying “between the second conductor and the sensor.”
	Per claim 12, the limitations “the elongated body” in lines 2 and 4 lack sufficient antecedent basis.  Claim 1, from which claim 12 depends, is silent on the limitation “an elongated body.”  Appropriate correction is required.  For the purpose of examination, the limitation “the elongated body” in line 2 is interpreted as implying “an elongated body.”

Claim Rejections – Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,871,527. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 12 of U.S. Patent No. 10,871,527 teaches a connector system comprising: a connector for connecting a first conductor in electrical communication with a second conductor, the connector including an elongated body having a first end and a second end, the first conductor being received within the elongated body and extending from the first end, the second conductor being received within the elongated body and extending from the second end; a sensor supported adjacent the connector, the sensor in electrical communication with the first conductor and in electrical communication with the second conductor, the sensor detecting a characteristic of the electrical communication between the first conductor and the second conductor; wherein the system further comprises a housing having a first portion that supports the connector and a second portion that supports the sensor.
Therefore, claim 12 of U.S. Patent No. 10,871,527 anticipates claim 1 because it recites the following features of claim 1: the first and second portions of the housing, the connector, and the sensor.

7.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,871,527. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 13 of U.S. Patent No. 10,871,527 is directed to the connector system of claim 12, wherein the first portion is coaxial with the connector and the second portion is offset from the first portion.
Therefore, claim 13 of U.S. Patent No. 10,871,527 anticipates claim 11 because it recites the following feature of claim 11: the first portion is coaxial with the connector and the second portion is offset from the first portion.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,871,527. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 14 of U.S. Patent No. 10,871,527 teaches a connector system comprising: a connector for connecting a first conductor in electrical communication with a second conductor; a coil disposed around at least a portion of the connector, a current in the coil being induced by an electric field caused by current passing between the first and second conductors; and a sensor in electrical communication with the first conductor and in electrical communication with the second conductor, the sensor detecting a characteristic of the electrical communication between the first conductor and the second conductor, the sensor in electrical communication with the coil.
Therefore, claim 14 of U.S. Patent No. 10,871,527 anticipates claim 13 because it recites the following features of claim 13: the connector, the sensor, and the coil.

9.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,871,527. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 15 of U.S. Patent No. 10,871,527 is directed to the connector system of claim 14, wherein the sensor is powered by current in the coil.
Therefore, claim 15 of U.S. Patent No. 10,871,527 anticipates claim 14 because it recites the following feature of claim 14: wherein the sensor is powered by current in the coil.

10.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,871,527. Although the claims at issue are not identical, they are not patentably distinct from each other.

Therefore, claim 16 of U.S. Patent No. 10,871,527 anticipates claim 15 because it recites the following feature of claim 15: wherein the characteristic of the electrical communication is a resistance between the first conductor and the second conductor.

11.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,871,527. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 17 of U.S. Patent No. 10,871,527 is directed to the connector system of claim 14, wherein the sensor is an RFID temperature sensor and the characteristic of the electrical communication is a temperature.
Therefore, claim 17 of U.S. Patent No. 10,871,527 anticipates claim 16 because it recites the following feature of claim 16: wherein the sensor is an RFID temperature sensor and the characteristic of the electrical communication is a temperature.

12.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,871,527. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 11 of U.S. Patent No. 10,871,527 teaches a connector system comprising: a connector for connecting a first conductor in electrical communication with a second conductor, the connector including an elongated body having a first end and a second end, the first conductor being received within the elongated body and extending from the first end, the second conductor being received within the elongated body and extending from the second end; a sensor supported adjacent the connector, the sensor in electrical communication with the first 
Therefore, claim 11 of U.S. Patent No. 10,871,527 anticipates claim 18 because it recites the following features of claim 18: the connector, the first pair of jaws, the second pair of jaws, and the sensor.


Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gravermann et al. (US 2017/0030946 – hereinafter “Gravermann”).

Per claim 1, Gravermann teaches a connector system comprising:
a housing (Fig. 9; carrier element 11; ¶122) having a first portion and a second portion;
a connector (Fig. 9; connector 231; ¶122) supported by the first portion of the housing, the connector connecting a first conductor in electrical communication with a second conductor (The connector 231 is supported by an interior portion of the carrier element 11 and electrically connects first and second cables (¶123)); and a sensor (Fig. 9; PCB 180; ¶88) supported by the second portion of the housing, the sensor in electrical communication with the first conductor and in electrical communication with the second conductor, the sensor detecting a characteristic of the connection between the first conductor and the second conductor (The PCB 180 is configured to sense a voltage signal and is supported by an outer portion of the carrier element 11 (¶88)).

Per claim 2, Gravermann teaches the connector system of claim 1, further comprising a conducting coil extending around at least a portion of the connector, the conducting coil being electrically connected to the sensor (A Rogowski coil 210 may be electrically connected to the PCB 180 and extend around the connector 231 (Figs. 4 and 9; ¶92)).

Per claim 3, Gravermann teaches the connector system of claim 2, further comprising a spool positioned between the connector and the conducting coil (An outer electrode 31 is configured as a spool which supports the Rogowski coil 210 and is positioned between the Rogowski coil 210 and the connector 231 (Fig. 9; ¶91)).

Per claim 4, Gravermann teaches the connector system of claim 2, wherein an electric current passing between the first conductor and the second conductor creates an electric field that induces a current in the coil (The Rogowski coil 210 is configured to pick up the magnetic field generated by a current flowing through the cables (¶91)).

Per claim 11, Gravermann teaches the connector system of claim 1, wherein the first portion is coaxial with the connector and the second portion is offset from the first portion (The inner portion of the carrier element 11 is coaxial with the connector 231 and the outer portion of the carrier element 11 is offset in a radial direction from the inner portion of the carrier element (Fig. 9)).

15.	Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aratani (US 2008/0030208).

Per claim 1, Aratani teaches a connector system comprising:
a housing (Fig. 4; combination of case body 12 and case lid 14; ¶27) having a first portion and a second portion; a connector (Fig. 5; shunt resistor 11c; ¶28) supported by the first portion of the housing (The shunt resistor 11c is supported by a first portion of the housing that is a lower cavity of the case body 12 (Fig. 4)), the connector connecting a first conductor in electrical communication with a second conductor (The shunt resistor 11c electrically connects a first terminal 11a to a second terminal 11b (Fig. 5)); and a sensor (Fig 5; IC chip 16; ¶27) supported by the second portion of the housing, the sensor in electrical communication with the first conductor and in electrical communication with the second conductor, the sensor detecting a characteristic of the connection between the first conductor and the second conductor (The IC chip 16 is supported by an upper cavity of the case body 12 (Fig. 4) and is configured to detect the current flowing between the terminals 11a and 11b (¶42)).

Per claim 6, Aratani teaches the connector system of claim 1, wherein the second portion of the housing is selectively coverable by a cap (The upper cavity is selectively coverable by a case lid 14 (Fig. 4)).



Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being obvious in view of Gravermann and Tamm et al. (US 2009/0298358 – hereinafter “Tamm”).

Per claim 7, Gravermann does not explicitly teach the connector system of claim 1, further comprising a first clip and a second clip, the first clip configured to engage the first conductor in electrical contact, the second clip configured to engage the second conductor in electrical contact.
In contrast, Tamm teaches a splice that is configured to connect two electrical cables.  Clips 30 are located at both ends of the splice to secure the electrical cables (Fig. 2; ¶14 and 31).  It would have been obvious to one of ordinary skill in the art at the time of filing to equip the connector 231 of Gravermann with clips.  One of ordinary skill would make such a modification for the purpose of securing electrical cables (Tamm; ¶14 and 31).

Per claim 12, Gravermann does not explicitly teach the connector system of claim 1, wherein the connector includes a first pair of jaws positioned within the elongated body that receive and secure the first conductor relative to the connector and a second pair of jaws positioned within the elongated body that receive and secure the second conductor relative to the connector.
(Fig. 2; ¶14 and 31).  It would have been obvious to one of ordinary skill in the art at the time of filing to equip the connector 231 of Gravermann with jaws.  One of ordinary skill would make such a modification for the purpose of securing electrical cables (Tamm; ¶14 and 31).

18.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Gravermann and Sauermann (US 2010/0262391).

Per claim 10, Gravermann does not explicitly teach the connector system of claim 1, further comprising an indicator for displaying measured readings, the indicator positioned on an external surface of the connector.
In contrast, Sauermann teaches a device for testing electrical connections comprising an indicator for displaying measured readings, the indicator positioned on an external surface of the connector system (The output 21 is configured as an LCD monitor (¶40)).  It would have been obvious to one of ordinary skill in the art at the time of filing to add an indicator to the connector system of Gravermann.  One of ordinary skill would make such a modification for the purpose displaying electrical coupling information (Sauermann; ¶40).

19.	Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious in view of Gravermann and Jefferies et al. (US 2016/0124024 – hereinafter “Jefferies”).

Per claim 13, Gravermann teaches a connector system comprising:
a connector (Fig. 9; connector 231; ¶122) for connecting a first conductor in electrical communication with a second conductor (The connector 231 electrically connects first and second cables (¶123)); a sensor (Fig. 9; PCB 180; ¶88) for detecting a characteristic of the (The PCB 180 is configured to sense a voltage signal (¶88)); and a coil (Fig. 4; Rogowski coil 210; ¶91) in electrical communication with the sensor, a current in the coil being induced by an electric field caused by current passing between the first and second conductors (A Rogowski coil 210 may be electrically connected to the PCB 180 and pick up a magnetic field generated by a current flowing through the cables (Figs. 4 and 9; ¶91-92)).
	However, Gravermann does not explicitly teach the connecter system wherein the coil is disposed between at least a portion of the connector and the sensor.  In contrast, Jefferies teaches a current transformer system comprising a coil 106 disposed around a current carrying wire 103, wherein the coil 106 is disposed between the wire 103 and a sensor 115 disposed on a circuit board 104 (Figs. 1A and 1B; ¶16-17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the connecter system of Gravermann such that the Rogowski coil 210 is disposed between the connector 231 and the PCB 180.  One of ordinary skill would make such a modification for the purpose of accommodating a coil and sensing circuitry within a desired space (Jefferies; ¶17).

Per claim 14, Gravermann in view of Jefferies teaches the connector system of claim 13, wherein the sensor is powered by current in the coil (Jefferies teaches the coil 106 as being configured to power the sensor 115 (¶20).  It would have been obvious to modify the Rogowski coil 210 of the Gravermann such that it supplies power to the PCB 180.  One of ordinary skill would make such a modification for the purpose powering a sensor without an external battery (Jeffereies; ¶20)).



Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Aratani and Sauermann.

Per claim 10, Aratani does not explicitly teach the connector system of claim 1, further comprising an indicator for displaying measured readings, the indicator positioned on an external surface of the connector.
In contrast, Sauermann teaches a device for testing electrical connections comprising an indicator for displaying measured readings, the indicator positioned on an external surface of the connector system (The output 21 is configured as an LCD monitor (¶40)).  It would have been obvious to one of ordinary skill in the art at the time of filing to add an indicator to the connector system of Aratani.  One of ordinary skill would make such a modification for the purpose displaying electrical coupling information (Sauermann; ¶40).



21.	Claims 1, 7-8, 11-15 and 17 are rejected under 35 U.S.C. 103 as being obvious in view of Georgiou et al. (US 2009/0015239 – hereinafter “Georgiou”) and Tamm.

Per claim 1, Georgiou teaches a connector system comprising:
a housing having a first portion (Fig. 2A; upper chamber 210; ¶46) and a second portion (Fig. 2A; lower chamber 220; ¶46); a connector (Fig. 1B; splice 104; ¶44) supported by the first portion of the housing, (The splice 104 is supported by the upper chamber 210 (¶44-46)); and a sensor (Fig. 1B; PCB 114; ¶40) supported by the second portion of the housing, the sensor in electrical communication with the connector, the sensor detecting a characteristic of the connection of the connector (The PCB 114 is configured to sense temperature, resistance, and current of the splice 104 (¶39-41 and 97)).
(Fig. 2; ¶14 and 31).  It would have been obvious to one of ordinary skill in the art at the time of filing to implement the splice of Tamm as the splice 104 of Georgiou.  One of ordinary skill would make such a modification for the purpose of implementing a current carrying connector that connects two cables (Tamm; ¶14 and 31).
	
	Per claim 7, Georgiou in view of Tamm teaches the connector system of claim 1, further comprising a first clip and a second clip, the first clip configured to engage the first conductor in electrical contact, the second clip configured to engage the second conductor in electrical contact (The splice includes clips to engage the first and second conductors (Tamm; Fig. 2)).

	Per claim 8, Georgiou in view of Tamm teaches the connector system of claim 1, wherein the characteristic of electrical communication is a resistance between the first conductor and the second conductor (Georgiou; ¶97).

	Per claim 11, Georgiou in view of Tamm teaches the connector system of claim 1, wherein the first portion is coaxial with the connector and the second portion is offset from the first portion (The upper chamber 210 is coaxial with the splice and the lower chamber 220 is offset in a radial direction from the upper chamber 210 (Fig. 2A)).

Per claim 12, Georgiou in view of Tamm teaches the connector system of claim 1, wherein the connector includes a first pair of jaws positioned within the elongated body that receive and secure the first conductor relative to the connector and a second pair of jaws (The splice includes jaws to engage the first and second conductors (Tamm; Fig. 2)).

Per claim 13, Georgiou teaches a connector system comprising:
a connector (Fig. 1B; splice 104; ¶44); a sensor (Fig. 1B; PCB 114; ¶40) for detecting a characteristic of the electrical communication of the conductor; and a coil in electrical communication with the sensor, the coil (Fig. 1A; coil 106; ¶39) disposed between at least a portion of the connector and the sensor, a current in the coil being induced by an electric field caused by current passing through the connector (The coil 106 is disposed between the splice 104 and the PCB 114 and is configured to be induced by a current flowing through the splice 104 (¶39)).
However, Georgiou does not explicitly teach the connector connecting a first conductor in electrical communication with a second conductor.  In contrast, Tamm teaches a splice that is configured to connect two electrical cables.  Jaws 30 are located at both ends of the splice to secure the electrical cables (Fig. 2; ¶14 and 31).  It would have been obvious to one of ordinary skill in the art at the time of filing to implement the splice of Tamm as the splice 104 of Georgiou.  One of ordinary skill would make such a modification for the purpose of implementing a current carrying connector that connects two cables (Tamm; ¶14 and 31).

Per claim 14, Georgiou in view of Tamm teaches the connector system of claim 13, wherein the sensor is powered by current in the coil (Georgiou; ¶41).

Per claim 15, Georgiou in view of Tamm teaches the connector system of claim 13, wherein the characteristic of electrical communication is a resistance between the first conductor and the second conductor (Georgiou; ¶97).
Per claim 17, Georgiou in view of Tamm teaches the connector system of claim 13, further comprising a housing including a first portion that supports the connector and a second housing portion that supports the sensor, the coil being positioned between the first housing portion and the second housing portion (An upper portion 212 supports the splice, a lower chamber 220 supports the PCB 114, and the coil 106 is disposed between the upper portion 212 and the lower chamber 220 (Figs. 1A and 2A)).

22.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious in view of Georgiou and Tamm, in further view of Jefferies.

Per claim 6, Georgiou in view of Tamm does not explicitly teach the connector system of claim 1, wherein the second portion of the housing is selectively coverable by a cap.
In contrast, Jefferies teaches a current transformer comprising a measurement circuit 116 that is enclosed in a two piece housing 146 comprising mating covers 149A and 149B (Figs. 1C; ¶17).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lower chamber 220 of Georgiou in view of Tamm such that it includes a removable cap.  Such a modification would make it easier to replace/repair defective circuit components.

23.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being obvious in view of Georgiou and Tamm, in further view of Wen et al. (US 2016/0076945 – hereinafter “Wen”).

Per claim 9, Georgiou in view of Tamm teaches the connector system of claim 1, wherein the characteristic of electrical communication is a temperature (Georgiou; ¶97).  However, Georgiou in view of Tamm does not explicitly teach the connector system wherein the sensor is an RFID temperature sensor.
(¶36).  It would have been obvious to one of ordinary skill in the art at the time of filing to add an RFID temperature sensor to the connector system of Georgiou in view of Tamm.  One of ordinary skill would make such a modification for the purpose measuring temperature information of spliced conductors (Wen; ¶36).

Per claim 16, Georgiou in view of Tamm teaches the connector system of claim 13, wherein the characteristic of electrical communication is a temperature (Georgiou; ¶97).  However, Georgiou in view of Tamm does not explicitly teach the connector system wherein the sensor is an RFID temperature sensor.
In contrast, Wen teaches a splice assembly wherein a transceiver unit 40 is configured to receive a signal indicative of a temperature between left and right spliced pieces of the conductor 31 (¶36).  It would have been obvious to one of ordinary skill in the art at the time of filing to add an RFID temperature sensor to the connector system of Georgiou in view of Tamm.  One of ordinary skill would make such a modification for the purpose measuring temperature information of spliced conductors (Wen; ¶36).

24.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious in view of Georgiou and Tamm, in further view of Sauermann.

Per claim 10, Georgiou in view of Tamm does not explicitly teach the connector system of claim 11, further comprising an indicator for displaying measured readings, the indicator positioned on an external surface of the connector.
In contrast, Sauermann teaches a device for testing electrical connections comprising an indicator for displaying measured readings, the indicator positioned on an external surface of (The output 21 is configured as an LCD monitor (¶40)).  It would have been obvious to one of ordinary skill in the art at the time of filing to add an indicator to the connector system of Georgiou in view of Tamm.  One of ordinary skill would make such a modification for the purpose displaying electrical coupling information (Sauermann; ¶40).



25.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being obvious in view of Tamm and Georgiou.

Per claim 18, Tamm teaches a connector system comprising:
a connector for connecting a first conductor in electrical communication with a second
conductor; a first pair of jaws positioned within the connector that receive and secure the first
conductor relative to the connector, and a second pair of jaws positioned within the connector that receive and secure the second conductor relative to the connector (A splice is configured to connect two electrical cables.  Jaws 30 are located at both ends of the splice to secure the electrical cables (Fig. 2; ¶14 and 31)).
	However, Tamm is silent on the connector system comprising a sensor supported adjacent the connector and in electrical communication with the first conductor and in electrical communication with the second conductor, the sensor detecting a characteristic of the electrical communication between the first conductor and the second conductor.
	In contrast, Georgiou teaches a sensor system accommodating a splice 104, the sensor system comprising a PCB 114 that is configured to sense a current flowing through splice 104 (Fig. 1A; ¶36-41).  It would have been obvious to one of ordinary skill in the art at the time of filing to implement the splice of Tamm in the sensor system of Georgiou.  One of ordinary skill (Georgiou; ¶36-41).

Per claim 20, Tamm in view of Georgiou teaches the connector system of claim 18, further comprising a coil in electrical communication with the sensor, the coil disposed between at least a portion of the connector and the sensor, a current in the coil being induced by an electric field caused by current passing between the first and second conductors (The coil 106 is located between the splice and the PCB 114 is configured to supply harvested power to the PCB 114 (Georgiou; ¶41)).

26.	Claim 19 is rejected under 35 U.S.C. 103 as being obvious in view of Tamm and Georgiou, in further view of Sauermann.

Per claim 19, Tamm in view of Georgiou does not explicitly teach the connector system of claim 18, further comprising an indicator for displaying measured readings, the indicator positioned on an external surface of the connector.
In contrast, Sauermann teaches a device for testing electrical connections comprising an indicator for displaying measured readings, the indicator positioned on an external surface of the connector system (The output 21 is configured as an LCD monitor (¶40)).  It would have been obvious to one of ordinary skill in the art at the time of filing to add an indicator to the connector system of Tamm in view of Georgiou.  One of ordinary skill would make such a modification for the purpose displaying electrical coupling information (Sauermann; ¶40).

Claim Objections
27.	Claims 11 and 20 are objected to due to the following informality.
	Claims 11 and 20 do not terminate in a period.
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852